Citation Nr: 1638089	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-12 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than March 14, 2011, for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from March 1951 to February 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2013, the Veteran requested a Board video-conference hearing.  In August 2014 and October 2014, the Veteran requested that the hearing be scheduled in Columbia, Missouri.  In March 2016, the RO informed the Veteran that VA was unable to accommodate a hearing in Columbia, Missouri, and that all hearings were conducted at the St. Louis RO.  In July 2016, the Veteran received notification that a video-conference hearing was scheduled for August 17, 2016, but he did not appear at the hearing and did not explain his absence.  As such, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran specifically decided not to file an application for compensation on February 6, 1953.

2.  The Veteran filed his initial claim for service connection for tinnitus on March 14, 2011.





CONCLUSION OF LAW

The criteria for an effective date earlier than March 14, 2011, for grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran's claim for service connection for tinnitus was granted.  He then appealed the downstream issue of the effective date that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was scheduled to testify at a hearing before the Board, but he did not appear. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Earlier Effective Date

The July 2012 rating decision on appeal granted the Veteran service connection for tinnitus.  Service connection was assigned with an effective date of March 14, 2011, the date his claim for service connection for tinnitus was received by VA.

In the Veteran's September 2012 notice of disagreement, he asserted that his tinnitus began during his active service in 1951 to 1952.  He asserted that the effective date for the grant of service connection for tinnitus should be the date of his separation from service. 

At the outset, it is important to apply the general rule for earlier effective dates for service connection, to determine if it allows the benefit sought.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 U.S.C.A. § 5110 (b)(1).  Here, there is no contention that a claim was received within a year of separation from service.  In fact, on February 6, 1953, the Veteran specifically signed a form asserting that he was not filing a claim for disability compensation at that time, but understood that he could file a claim at a later date.  As such, this effective date provision does not apply.

VA regulations provide that the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101 (a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155 (a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

A review of the record shows that the first communication from the Veteran indicating an intent to apply for benefits was his claim that was received on March 14, 2011.  While the Veteran reported that his tinnitus was due to his active service and the October 2011 VA examiner opined his tinnitus was at least as likely as not due to active service, the Veteran did not file his claim for benefits until March 14, 2011.  He specifically declined to file a claim in February 1953 at his separation from service.  An intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).

Despite the fact that the Veteran's tinnitus was clearly due to his active service, the date entitlement arose, he did not file a claim for service connection until March 14, 2011, as such, the date of receipt of claim is the later of the date of entitlement and the date of claim. 

Accordingly, the claim for an effective date earlier than March 14, 2011, for the grant of service connection for tinnitus is denied.


ORDER

An effective date earlier than March 14, 2011, for the grant of service connection for tinnitus is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


